         Case 1:18-cv-12400-GBD Document 50 Filed 01/28/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                   X
DENISE K. SHULL and THE RETHINK                     :
GROUP, INC.,                                        :     Civil No.: 18 Civ. 12400 (GPD)
                                                    :
                           Plaintiffs,              :     DEFENDANTS SHOWTIME
                                                    :     NETWORKS INC., CBS
               v.                                   :     CORPORATION, AND TBTF
                                                    :     PRODUCTIONS INC.’S 7.1
ANDREW ROSS SORKIN, BRIAN                           :     CORPORATE DISCLOSURE
KOPPELMAN, DAVID LEVIEN, DAVID                      :     STATEMENT
NEVINS, TBTF PRODUCTIONS INC.,                      :
SHOWTIME NETWORKS INC., and CBS                     :
CORPORATION,                                        :
                                                    :
                           Defendants.              :
                                                   X


               Pursuant to Fed. R. Civ. P. 7.1(a), the undersigned, counsel of record for

Defendants, certifies that the following listed parties may have a pecuniary interest in the

outcome of this case. These representations are made to enable the Court to evaluate possible

disqualification or recusal:


      Showtime Networks Inc. is a wholly owned subsidiary of CBS Corporation.


      CBS Corporation is a publicly traded company. National Amusements, Inc., a privately

       held company, beneficially owns the majority of the Class A voting stock of CBS

       Corporation. CBS Corporation is not aware of any other publicly traded corporation that

       owns 10% or more of its voting stock.


      TBTF Productions Inc. is a privately held corporation based in New York. No publicly

       traded corporation holds a ten percent or greater ownership interest in TBTF Productions

       Inc.
        Case 1:18-cv-12400-GBD Document 50 Filed 01/28/19 Page 2 of 2




Dated: New York, New York
       January 28, 2019
                                          Respectfully submitted,

                                          By: /s/ Elizabeth A. McNamara

                                          DAVIS WRIGHT TREMAINE LLP
                                          Elizabeth A. McNamara
                                          (lizmcnamara@dwt.com)
                                          Rachel F. Strom
                                          (rachelstrom@dwt.com)
                                          Jamie S. Raghu
                                          (jamieraghu@dwt.com)

                                          1251 Avenue of the Americas, 21st Floor
                                          New York, New York 10020-1104
                                          Telephone: (212) 489-8230
                                          Fax: (212) 489-8340

                                          Attorneys for Defendants Andrew Ross Sorkin,
                                          Brian Koppelman, David Levien, David
                                          Nevins, TBTF Productions Inc., Showtime
                                          Networks Inc., and CBS Corporation




                                      2
